DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed January 6, 2021 and the Information Disclosure Statement (IDS) filed January 6, 2021.

Claims 1-6 and 8-20 are pending in the application.  Claims 1, 13, and 17 are independent claims.

Response to Applicant’s Arguments
Applicant’s amendments to the claims overcome the previously applied rejections.  However, new rejections are made below in view of Applicant’s amendments to the claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 6, 8, 13, and 16 are rejected under 35 U.S.C. 103 as unpatentable over U.S. Published Patent Application No. 20190297701 A2 to Cao et al. (referred to hereafter as “Cao”) in view of U.S. Published Patent Application No. 20110084292 A1 to McDaniel, Jr. (referred to hereafter as “McDaniel”).

Regarding claim 1, Cao teaches a flash LED package, comprising: a substrate {“circuit board” (paragraph [0022])}; a flash LED device {100; “lighting strobe system 100 may comprise a plurality of LEDs 104” (paragraph [0019])} in a first region of an upper surface of the substrate {“The plurality of LEDs 104 may be mounted on a circuit board” (paragraph [0022])}, and including first to fourth LED light sources {LEDs 104} 

Cao does not appear to explicitly state that the LED light sources 104 emit white light, blue light, green light, and red light, respectively nor that the first to fourth LED light sources 104 have three or more different areas.  

However, McDaniel shows that it was known to have a system of “three light emitting devices of [an array that] have emitting areas different from each other…formed of Red, Green, Blue, White…” (McDaniel paragraph [0014]) and teaches use of the system for “camera flashes” (McDaniel paragraph [0074]).  McDaniel further teaches that unequal emitting areas “may improve efficiency from the array while achieving a required by design light intensity (Lumens) and color point or chromacity, resulting in more efficient and reliable systems than those utilized by the prior art inventions” (McDaniel paragraph [0080]).  It would have been obvious to use an array of light emitting devices of differing areas and colors in the Cao flash in order to achieve more efficient and reliable systems.  
Regarding claim 6 (that depends from claim 1), Cao Figure 1 shows the first to fourth LED light sources are arranged in a 2*2 matrix form, when viewed from above the substrate. Regarding claim 8 (that depends from claim 1), although Cao does not appear to show an area of the first LED light source is greater than an area of any of the second to fourth LED light sources, it would have been an obvious choice to have mostly white light so as to provide mostly white light for produced photographed images. Regarding claim 13, Cao teaches a flash LED package, comprising: a substrate {“circuit board” (paragraph [0022])}; a flash LED device {100; “lighting strobe 100 may comprises a plurality of LEDs 104 (paragraph [0019])} on an upper surface of the substrate {“The plurality of LEDs 104 may be mounted on a circuit board” (paragraph [0022])}, the flash LED device including first to fourth LED light sources {LEDs 104} the lens 106” (paragraph [0022])}; and a lens cover {106} on the substrate, the lens cover having an upper surface having a lens unit in a region overlapping the first to fourth LED light sources, and having a lower surface facing the flash LED device {“the lens 106 may comprise multiple lenses that capture and focus the light emitted by each LED or a grouping of LEDs” (paragraph [0022]}, 

Cao does not appear to explicitly state that the LED light sources 104 emit white light, blue light, green light, and red light, respectively nor that the first to fourth LED light sources 104 have three or more different areas.  

However, McDaniel shows that it was known to have a system of “three light emitting devices of [an array that] have emitting areas different from each other…formed of Red, Green, Blue, White…” (McDaniel paragraph [0014]) and teaches use of the system for “camera flashes” (McDaniel paragraph [0074]).  McDaniel further teaches that unequal emitting areas “may improve efficiency from the array while achieving a required by design light intensity (Lumens) and color point or chromacity, resulting in more efficient and reliable systems than those utilized by the prior art inventions” (McDaniel paragraph [0080]).  It would have been obvious to use an array of light emitting devices of differing areas and colors in the Cao flash in order to achieve more efficient and reliable systems.    
Regarding claim 16 (that depends from claim 13), Cao teaches an optical sensor {108} adjacent to the flash LED device on the upper surface of the substrate, and having a light receiving region that detects light that is incident from the lens unit {“ambient light sensor 108 may be configured to measure a color temperature of ambient light surrounding the lighting strobe system 100” (paragraph [0023])}, wherein the flash LED device is on an upper portion of the optical sensor to overlap a region other than the light receiving region {see Figure 1}. 
Claims 2-5 and 9-12 are rejected under 35 U.S.C. 103 as unpatentable over Cao in view of McDaniel and further in view of U.S. Published Patent Application No. 20190302573 A1 to Choi et al. (referred to hereafter as “Choi”).

Regarding claim 2 (that depends from claim 1), Choi shows that it was known to have the first to four LED light sources {120} include first to fourth LED chips that emit blue light {paragraph [0096]}, respectively, and first to fourth wavelength conversion films {phosphor layers (paragraph [0096]} respectively covering the first to fourth LED chips.  It would have been obvious to one of ordinary skill in the art to substitute the Choi blue chips with phosphor layers for the Cao chips so that different color light sources could be produced from a single type of LED.Regarding claim 3 (that depends from claim 1), Choi teaches the first wavelength conversion film includes a wavelength conversion material converting the blue light into yellow light, or a plurality of wavelength conversion materials converting the blue light into red light and green light, the third wavelength conversion film includes a wavelength conversion material converting the blue light into green light, and the fourth wavelength conversion film includes a wavelength conversion material converting the blue light into red light {paragraph [0096}]. Regarding claim 4 (that depends from claim 2), Cao teaches the first LED light source emits white light having a color temperature of 2000K to 5500K {“2400-4000K” (abstract)}. Regarding claim 5 (that depends from claim 2), as Cao teaches the same color temperature, it would be expected that the Cao first LED light source emits white light would have a color rendering index of 80 or higher. 
Regarding claim 9 (that depends from claim 1), Choi shows that it was known to provide a lens unit that includes four Fresnel lenses {see Choi Figure 6} having optical axes respectively passing through centers of each of the first to fourth LED light sources. It would have been obvious to one of ordinary skill in the art to combine the Choi lenses with the Cao device so that the light could be directed in optimal and various ways for producing photographic images.Regarding claim 10 (that depends from claim 1), Cao does not appear to explicitly show the lens unit includes one Fresnel lens having an optical axis passing through a center of the flash LED device.  Choi shows that it was known to provide a lens unit that includes four Fresnel lenses {see Choi Figure 6} having optical axes respectively passing through centers of each of the first to fourth LED light sources. It would have been obvious to one of ordinary skill in the art to combine the Choi lenses with the Cao device so that the light could be directed in optimal and various ways for producing photographic images.Regarding claim 11 (that depends from claim 1), Cao does not appear to explicitly show the lens cover includes a sidewall structure mounted on the substrate and supporting the lens cover. Choi shows that it was known to provide a lens unit that includes four Fresnel lenses having such a sidewall structure {see Choi Figure 6}.  It would have been obvious to one of ordinary skill in the art to combine the Choi lenses and sidewall structure with the Cao device so that the light could be directed in optimal and various ways for producing photographic images.
Regarding claim 12 (that depends from claim 11), Choi teaches a diffusion sheet {phosphor layers (paragraph [0096]} between the flash LED device and the lens cover and diffusing light emitted from the first to fourth LED light sources. 
Claim 17 is rejected under 35 U.S.C. 103 as unpatentable over Cao in view of McDaniel and still further in view of U.S. Published Patent Application No. 20100124041 A1 to Druchinin (referred to hereafter as “Druchinin”).

Regarding claim 17, Cao teaches a flash LED package, comprising: a substrate {“circuit board” (paragraph [0022])}; a flash LED device {100; “lighting strobe system 100 may comprise a plurality of LEDs 104” (paragraph [0019])} in a first region of an upper surface of the substrate {“The plurality of LEDs 104 may be mounted on a circuit board” (paragraph [0022])}, and including first to fourth LED light sources {LEDs 104} 
Cao does not appear to explicitly state that the LED light sources 104 emit white light, blue light, green light, and red light, respectively nor that the first to fourth LED light sources 104 have three or more different areas.  

However, McDaniel shows that it was known to have a system of “three light emitting devices of [an array that] have emitting areas different from each other…formed of Red, Green, Blue, White…” (McDaniel paragraph [0014]) and teaches use of the system for “camera flashes” (McDaniel paragraph [0074]).  McDaniel further teaches that unequal emitting areas “may improve efficiency from the array while achieving a required by design light intensity (Lumens) and color point or chromacity, resulting in more efficient and reliable systems than those utilized by the prior art inventions” (McDaniel paragraph [0080]).  It would have been obvious to use an array of light emitting devices of differing areas and colors in the Cao flash in order to achieve more efficient and reliable systems.  
Cao does not appear to explicitly describe a control unit that applies a driving power value corresponding to a value of the correlated color temperature detected by the optical sensor to the first to fourth LED light sources with reference to a previously-stored look-up table to control the correlated color temperature of light emitted from the flash LED device.  Druchinin paragraph [0044] shows that it was known to “accommodate for flash energy attenuation at a given flash color temperature setting, [a] flash energy adjuster…can increase or decrease flash energy based at least in part on flash color temperature. In one embodiment, this can be done using a look-up table that correlates various color temperature ranges with corresponding flash energy modification needs…”  It would have been obvious to one of ordinary skill in the art to combine the Druchinin flash adjustment system with the Cao device in order to accommodate for flash energy attenuation at given flash color temperature settings.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as unpatentable over Cao in view of McDaniel and further in view of Druchinin and still further in view of U.S. Published Patent Application No. 20100171120 A1 to Gosain et al. (referred to hereafter as “Gosain”).

Regarding claim 18 (that depends from claim 17), the combination of Cao, McDaniel, and Druchinin do not explicitly state that the optical sensor and the control unit are disposed in one body unit, the optical sensor is a chip that includes a light receiving region and a peripheral circuit region, and the control unit is disposed in the peripheral circuit region of the optical sensor.  
However, Gosain teaches that an optical sensor {2} and control unit {107} are disposed in one body unit {2}, the optical sensor {2} is a chip {2} that includes a light receiving region {101} and a peripheral circuit region {107}, and the control unit {107} is disposed in the peripheral circuit region of the optical sensor {2}.  It would have been obvious to one of ordinary skill in the art to include the Cao sensor and control in a single unit, such as is taught by Gosain, in order to make a more compact device.  

Regarding claim 19 (that depends from claim 18), Cao Figure 1 shows the flash LED device {100} is disposed such that a region other than the light receiving region overlaps an upper portion of the body unit.

Claim 20 is rejected under 35 U.S.C. 103 as unpatentable over Cao in view of McDaniel and further in view of Druchinin and still further in view of Choi.
Regarding claim 20 (that depends from claim 17), Choi shows that it was known to have first to fourth LED light sources {Choi 120} include first to fourth LED chips that emit blue light {Choi paragraph [0096]}, respectively, and first to fourth wavelength conversion films {phosphor layers (paragraph [0096])} covering the first to fourth LED chips, and the first wavelength conversion film includes a wavelength conversion material converting the blue light into yellow light, or a plurality of wavelength conversion materials converting the blue light into red light and green light, the third wavelength conversion film includes a wavelength conversion material converting the blue light into green light, and the fourth wavelength conversion film includes a wavelength conversion material converting the blue light into red light {paragraph [0096]}.   It would have been obvious to one of ordinary skill in the art to substitute the Choi blue chips with phosphor layers for the Cao chips so that different color light sources could be produced from a single type of LED.
Claims 14-15 are rejected under 35 U.S.C. 103 as unpatentable over Cao in view of McDaniel and further in view of U.S. Published Patent Application No. 20030218689 A1 to Angeli (referred to hereafter as “Angeli”).

Regarding claim 14 (that depends from claim 13), in order to provide electrical power to the LED sources, it would be expected by one of ordinary skill in the art that the Cao first to fourth LED light sources would include a wiring substrate {the Cao circuit board} having first and second wiring electrodes, first to fourth LED chips mounted on the wiring substrate, and having a first surface on which first and second electrodes, connected to each of the first and second wiring electrodes, are disposed, a second surface located opposite to the first surface, and a side surface located between the first and second surfaces, and first to fourth wavelength conversion films respectively disposed on the second surface of the first to fourth LED chips, 
Regarding claim 15 (that depends from claim 14), Cao teaches the white light has a color temperature of 2000K to 5500K {“2400-4000” (abstract)}.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826